                              UNITED STATES BANKRUPTCY COURT
                           FOR THE NORTHERN DISTRICT OF ALABAMA
                                      NORTHER DIVISION

                                                                      )
     In re:                                                           ) Chapter 11
                                                                      )
     REMINGTON OUTDOOR COMPANY, INC., et                              ) Case No. 20-81688 (CRJ)
     al., 1
                                                                      )
                               Debtors.                               ) (Joint Administration Requested)
                                                                      )

                                           AFFIDAVIT OF SERVICE

        I, Stephanie Jordan, depose and say that I am employed by Prime Clerk LLC (“Prime
 Clerk”), the proposed claims, noticing, and solicitation agent for the Debtors in the above-
 captioned chapter 11 cases.

        On July 28, 2020, at my direction and under my supervision, employees of Prime Clerk
 caused the following document to be served by the method set forth on the Core/2002 Service List
 attached hereto as Exhibit A:

       •      Order Scheduling Expedited Telephonic Status Conference [Docket No. 41]


 Dated: July 28, 2020
                                                                             /s/ Stephanie Jordan
                                                                            ______________________
                                                                            Stephanie Jordan
 State of New York
 County of New York

 Subscribed and sworn to (or affirmed) before me on July 28, 2020, by Stephanie Jordan, proved
 to me on the basis of satisfactory evidence to be the person who appeared before me.

 /s/ JAMES A. MAPPLETHORPE
 Notary Public, State of New York
 No. 01MA6370846
 Qualified in New York County
 Commission Expires February 12, 2022
 1     The Debtors in these chapter 11 cases, along with the last four digits of each Debtor's federal tax identification
       number, as applicable, are: Remington Outdoor Company, Inc. (4491); FGI Holding Company, LLC (9899); FGI
       Operating Company, LLC (9774); Remington Arms Company, LLC (0935); Barnes Bullets, LLC (8510); TMRI,
       Inc. (3522); RA Brands, L.L.C. (1477); FGI Finance, Inc. (0109); Remington Arms Distribution Company, LLC
       (4655); Huntsville Holdings LLC (3525); 32E Productions, LLC (2381); Great Outdoors Holdco, LLC (7744);
       and Outdoor Services, LLC (2405). The principal offices of Debtor Remington Outdoor Company Inc., the top-
       level holding company, are located at 100 Electronics Boulevard SW, Huntsville, Al 35824.



                                                                                                             SRF 44512

Case 20-81688-CRJ11               Doc 55     Filed 07/28/20 Entered 07/28/20 13:50:16                        Desc Main
                                            Document     Page 1 of 7
                                      Exhibit A




Case 20-81688-CRJ11   Doc 55    Filed 07/28/20 Entered 07/28/20 13:50:16   Desc Main
                               Document     Page 2 of 7
                                                                                                               Exhibit A
                                                                                                          Core/2002 Service List
                                                                                                         Served as set forth below

                            DESCRIPTION                                            NAME                              FAX                                             EMAIL                   METHOD OF SERVICE


Top 40 Creditor                                                A M CASTLE & CO / CASTLE METALS               716-748-7788            jkanute@amcastle.com                                Email and Facsimile


Top 40 Creditor                                                ALLIANT TECHSYSTEMS OPERATIONS LLC            540-639-8496            GARY.DUGAN@NGC.COM                                  Email and Facsimile




Top 40 Creditor                                                ALLTRISTA PLASTICS LLC                        417-873-2100            DHIGGINS@JARDENPLASTICS.COM                         Email and Facsimile


Top 40 Creditor                                               AMARK ENGINEERING & MFG INC                    479-787-6503            LAWANNA@AMARKENG.COM                                Email and Facsimile
Ankura Trust Company, LLC as FILO Agent under the Debtors’
prepetition FILO Term Loan Agreement and Exit Term Loan Agent
under the Exit Term Loan Agreement                            Ankura Trust Company, LLC                                              lisa.price@ankura.com                               Email


Top 40 Creditor                                                ART GUILD INC                                 856-686-4184            BSANDONE@ARTGUILD.COM                               Email and Facsimile




The Bankruptcy Administrator                                   Assistant U.S. Bankruptcy Administrator       256-584-7940            Richard_Blythe@alnba.uscourts.gov                   Email and Facsimile
Counsel to Whitebox Advisors LLC, Whitebox GT Fund, LP,
Whitebox Multi-Strategy Partners, LP, Whitebox Credit Partners,
LP, Whitebox Asymmetric Partners, LP, Pandora Select Partners,
LP, Whitebox Caja Blanca Fund, LP, and Cantor Fitzgerald                                                                             jretherford@balch.com
Securities                                                      Balch & Bingham LLP                          205-488-5693            jhoffmann@balch.com                                 Email and Facsimile

                                                                                                                                     jbender@bradley.com
Counsel to City of Huntsville, Alabama                         Bradley Arant Boult Cummings LLP                                      ashaver@bradley.com                                 Email


Top 40 Creditor                                                BROTHERS & CO                                 918-742-9628            LINDA.MILLIGAN@BONNIERCORP.COM                      Email and Facsimile

                                                                                                                                     twallach@brownrudnick.com
Counsel to Whitebox Advisors LLC                               Brown Rudnick LLP                                                     aandromalos@brownrudnick.com                        Email


                                                                                                                                     dmeek@burr.com
Attorneys for the Debtors and Debtors in Possession            Burr & Foreman LLP                            205-458-5100            hlahr@burr.com                                      Email and Facsimile


Top 40 Creditor                                                BUSHNELL INC                                  913-752-3571            TRACY.REDDEMANN@VISTAOURDOOR.COM                    Email and Facsimile




         In re: Remington Outdoor Company, Inc., et al.
         Case No. 20-81688 (CRJ)                                                                                Page 1 of 5


                                             Case 20-81688-CRJ11                 Doc 55        Filed 07/28/20 Entered 07/28/20 13:50:16                                      Desc Main
                                                                                              Document     Page 3 of 7
                                                                                                          Exhibit A
                                                                                                     Core/2002 Service List
                                                                                                    Served as set forth below

                            DESCRIPTION                                             NAME                        FAX                                            EMAIL                                METHOD OF SERVICE


Cantor Fitzgerald Securities, as PTL Agent under the Debtors’
prepetition PTL Credit Agreement                                Cantor Fitzgerald Securities            646-390-1765            byoung@cantor.com                                               Email and Facsimile


Cantor Fitzgerald Securities, as PTL Agent under the Debtors’
prepetition PTL Credit Agreement                                Cantor Fitzgerald Securities            646-219-1180            nhorning@cantor.com                                             Email and Facsimile


Top 40 Creditor                                                 CHESSGROUP                              315-432-0899            ADMIN@CHESSGROUP.COM                                            Email and Facsimile


                                                                                                                                ddsparks@csattorneys.com
Counsel to Franklin Advisers, Inc.                              Christian & Small LLP                                           bdbensinger@csattorneys.com                                     Email


Top 40 Creditor                                                 CITY OF HUNTSVILLE                      256-883-3682            SHERRI.COONS@HSVUTIL.ORG                                        Email and Facsimile


Top 40 Creditor                                                 CONTINENTAL TRAFFIC SERVICE INC         901-766-1522            ALLISOND@CTSI-GLOBAL.COM                                        Email and Facsimile


Top 40 Creditor                                                 DASAN USA INC                           770-623-6723            TIM.SHIN@DASAN-USA.COM                                          Email and Facsimile
Counsel to Ankura Trust Company, LLC as FILO Agent under the
Debtors’ prepetition FILO Term Loan Agreement and Exit Term
Loan Agent under the Exit Term Loan Agreement                   Davis Polk & Wardwell                                           monica.holland@davispolk.com                                    Email


Exit Term Loan Administrative Agent (Ankura)                    Davis Polk & Wardwell LLP                                       Donald.bernstein@davispolk.com, Joanna.mcdonald@davispolk.com   Email


Top 40 Creditor                                                 DAYTON LAMINA CORP                      937-859-5353            JDE@DAYTONPROGRESS.COM                                          Email and Facsimile




Top 40 Creditor                                                 DECIMET SALES INC                       763-428-8285            info@dsimn.com                                                  Email and Facsimile


Top 40 Creditor                                                 DIE-NAMIC INC                           734-710-3223            ROBERTBOLOGNA@DIE-NAMIC.COM                                     Email and Facsimile


Top 40 Creditor                                                 ECO-BAT INDIANA LLC                     214-831-4013            DGUERRA@RSRNA.COM                                               Email and Facsimile


Top 40 Creditor                                                 G & R MANUFACTURING                     203-729-3113            LINDSAY@GRMANUFACTURING.COM                                     Email and Facsimile



         In re: Remington Outdoor Company, Inc., et al.
         Case No. 20-81688 (CRJ)                                                                           Page 2 of 5


                                             Case 20-81688-CRJ11                   Doc 55       Filed 07/28/20 Entered 07/28/20 13:50:16                                   Desc Main
                                                                                               Document     Page 4 of 7
                                                                                                          Exhibit A
                                                                                                     Core/2002 Service List
                                                                                                    Served as set forth below

                            DESCRIPTION                                            NAME                         FAX                                              EMAIL                   METHOD OF SERVICE


Top 40 Creditor                                                 GENERAL DYNAMICS                        450-377-7800            suzie.taillefer@can.gd-ots.com                       Email and Facsimile


Top 40 Creditor                                                 GEODIS LOGISTICS LLC                    615-377-3977            vharris@ohl.com                                      Email and Facsimile


Counsel to the FILO Lenders, Exit Term Loan Administrative Agent
(Ankura)                                                         Hand Arendall Harrison Sale                                    bgoldman@handfirm.com                                Email


Top 40 Creditor                                                 HELIO PRECISION INC                     847-473-1306            AR.ROCHESTER@HNPRECISION.COM                         Email and Facsimile




IRS Insolvency Section                                          Internal Revenue Service                855-235-6787                                                                 Facsimile


IRS Insolvency Section                                          Internal Revenue Service                855-235-6787                                                                 Facsimile

                                                                                                                                K-NA.CREDIT@KENNAMETAL.COM
Top 40 Creditor                                                 KENNAMETAL INC                          800-294-9871            DIANE.LISOVICH@KENNAMETAL.COM                        Email and Facsimile


Top 40 Creditor                                                 MSC INDUSTRIAL SUPPLY CO                516-812-2530            LEGETTEJ@MSCDIRECT.COM                               Email and Facsimile


Top 40 Creditor                                                 NATIONAL RIFLE ASSOCIATION              703-267-3800            ACCOUNTSRECEIVABLE@NRAHQ.ORG                         Email and Facsimile

                                                                                                                                NORTICCOMP@GMAIL.COM
Top 40 Creditor                                                 NORDIC COMPONENTS INC                   952-442-8999            JARMO@NORDICCOM.COM                                  Email and Facsimile


Top 40 Creditor                                                 OBERG INDUSTRIES                        724-353-9755            ACCOUNTS.RECEIVABLE@OBERG.COM                        Email and Facsimile


Top 40 Creditor                                                 OHIO BROACH & MACHINE CO                                        JLUTZ@OHIOBROACH.COM                                 Email

                                                                                                                                swarren@omm.com
Attorneys for the Debtors and Debtors in Possession             O'Melveny & Myers LLP                   213-430-6407            krinehart@omm.com                                    Email and Facsimile




Top 40 Creditor                                                 PENSION BENEFIT GUARANTY CORPORATION 202-326-4112               Neureiter.Kimberly@pbgc.com                          Email and Facsimile




         In re: Remington Outdoor Company, Inc., et al.
         Case No. 20-81688 (CRJ)                                                                           Page 3 of 5


                                             Case 20-81688-CRJ11                   Doc 55       Filed 07/28/20 Entered 07/28/20 13:50:16                                 Desc Main
                                                                                               Document     Page 5 of 7
                                                                                                              Exhibit A
                                                                                                         Core/2002 Service List
                                                                                                        Served as set forth below

                            DESCRIPTION                                             NAME                            FAX                                              EMAIL                   METHOD OF SERVICE


                                                                                                                                    joshua.morse@pillsburylaw.com
Counsel to the FILO Lenders                                       Pillsbury Winthrop Shaw Pittman LLP                               andrew.alfano@pillsburylaw.com                       Email

                                                                                                                                    joshua.morse@pillsburylaw.com
Counsel to Franklin                                               Pillsbury Winthrop Shaw Pittman LLP                               andrew.alfano@pillsburylaw.com                       Email


Top 40 Creditor                                                   PRODUCTO CORPORATION                      716-484-2235            JANDERSON@RINGPRECISION.COM                          Email and Facsimile


Top 40 Creditor                                                   QIQIHAR HAWK INDUSTRIES CO LTD            86-452-234-0633 XYJTO452@ALIYUN.COM                                          Email and Facsimile




Counsel to the Seller - Environmental Escrow Agreement            Robinson & Cole LLP                       401-709-3399            rfil@rc.com                                          Email and Facsimile


Top 40 Creditor                                                   SAFARI CLASSICS PRODUCTION                214-361-8789            TDANKLEF@AOL.COM                                     Email and Facsimile


Top 40 Creditor                                                   SAP AMERICA INC                           336-548-8761            MICHAEL.JON.DEL.ROSARIO@SAP.COM                      Email and Facsimile


Securities & Exchange Commission                                  Securities & Exchange Commission                                  secbankruptcy@sec.gov                                Email

Counsel to Cantor Fitzgerald Securities, as PTL Agent under the
Debtors’ prepetition PTL Credit Agreement                         Shipman & Goodwin                                                 nplotkin@goodwin.com                                 Email


Top 40 Creditor                                                   ST MARKS POWDER                           850-577-2806            heather.swain@gd-ots.com                             Email and Facsimile


Top 40 Creditor                                                   STATE OF ARKANSAS                         501-682-7094            jthomas@arkansas.gov                                 Email and Facsimile


Top 40 Creditor                                                   STATE OF MISSOURI                         573-526-9810            sarah.warren@ded.mo.gov                              Email and Facsimile




Top 40 Creditor                                                   SWANSON MARTIN & BELL                     312-321-0990            alothson@smbtrials.com                               Email and Facsimile




Top 40 Creditor                                                   THE DOE RUN COMPANY                       314-453-7189            ceo@doerun.com                                       Email and Facsimile



         In re: Remington Outdoor Company, Inc., et al.
         Case No. 20-81688 (CRJ)                                                                               Page 4 of 5


                                             Case 20-81688-CRJ11                    Doc 55       Filed 07/28/20 Entered 07/28/20 13:50:16                                    Desc Main
                                                                                                Document     Page 6 of 7
                                                                                                                Exhibit A
                                                                                                           Core/2002 Service List
                                                                                                          Served as set forth below

                            DESCRIPTION                                           NAME                                FAX                               EMAIL                   METHOD OF SERVICE




Counsel to the United Mine Workers of America                  United Mine Workers of America                 703-291-2448            DStern@umwa.org                       Email and Facsimile
United States Attorney’s Office for the Northern District of   US Attorney for the Northern District of
Alabama                                                        Alabama                                        205-244-2171                                                  Facsimile




         In re: Remington Outdoor Company, Inc., et al.
         Case No. 20-81688 (CRJ)                                                                                 Page 5 of 5


                                             Case 20-81688-CRJ11                  Doc 55        Filed 07/28/20 Entered 07/28/20 13:50:16                        Desc Main
                                                                                               Document     Page 7 of 7
